      Case 1:20-cv-00638-JPW-PT Document 12 Filed 10/06/20 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
RONNETTE JEAN SHANNON,      :                  Civil No. 1:20-CV-00638
                            :
         Plaintiff,         :
                            :
         v.                 :
                            :
NURSING SUPERVISOR, LEBANON :
COUNTY PRISON,              :
                            :
         Defendant.         :                  Judge Jennifer P. Wilson

                                 MEMORANDUM

      Plaintiff Ronnette Jean Shannon, an inmate of the Pennsylvania Department

of Corrections, filed this civil rights action pursuant to 42 U.S.C. § 1983 for

alleged deprivation of her constitutional rights that occurred while she was

incarcerated at the Lebanon County Prison (“LCP”) in January 2020. She names

LCP’s Nursing Supervisor as the sole defendant. (Doc. 1.) Shannon seeks to

proceed in forma pauperis. (Docs. 2, 7.) The complaint is presently before the

court for preliminary screening pursuant to 28 U.S.C. § 1915A(a). For the reasons

set forth below, the motion to proceed in forma pauperis is granted for the sole

purpose of filing the action, and the complaint is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to state a claim. Shannon is granted twenty-one (21)

days to file an amended complaint.
       Case 1:20-cv-00638-JPW-PT Document 12 Filed 10/06/20 Page 2 of 7




                               FACTUAL BACKGROUND

      According to the allegations in Shannon’s complaint, Shannon broke her leg

on January 9, 2020, while returning from court. After hospital staff stabilized her

leg, she returned to LCP wearing a diaper. (Doc. 1, p. 5.) Shannon needed

assistance to change her diaper. “[T]he nurses let [her] lay in [her] soiled diaper

for 5 hours.” (Id.) Shannon claims she suffered “mental anguish” due to staff

neglect and seeks $50,000 in damages. (Id.)

                                STANDARD OF REVIEW

      Under 28 U.S.C. § 1915A(a), the court must conduct an initial review of a

“complaint in a civil action in which a prisoner seeks redress from a governmental

entity or officer or employee of a governmental entity.” See also 28 U.S.C. §

1915(e)(2) (requiring court, in a case where plaintiff is proceeding in forma

pauperis, to dismiss the case if, for example, it is frivolous or fails to state a claim

for which relief may be granted). The legal standard for dismissing a complaint for

failure to state a claim pursuant to 28 U.S.C. § 1915 is identical to the legal

standard used when ruling on Fed. R. Civ. P. 12(b)(6) motions. See Tate v.

Wiggins, 805 F. App’x 159, 162 (3d Cir. 2020).

      In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

                                            2
      Case 1:20-cv-00638-JPW-PT Document 12 Filed 10/06/20 Page 3 of 7




v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.

2019), cert. denied, 140 S.Ct. 1611 (2020) (quoting Iqbal, 556 U.S. at 678–79). To

determine whether a complaint survives a motion to dismiss, a court identifies “the

elements a plaintiff must plead to state a claim for relief,” disregards the

allegations “that are no more than conclusions and thus not entitled to the

assumption of truth,” and determines whether the remaining factual allegations

“plausibly give rise to an entitlement to relief.” Bistrian v. Levi, 696 F.3d 352, 365

(3d Cir. 2012).

                                     DISCUSSION

      Shannon’s complaint alleges a single incident where nurses ignored her

request to change her urine-soaked diaper for five hours. Liberally construing her

complaint, the court assumes that Shannon is attempting to assert an Eighth

Amendment claim of deliberate indifference to her needs. The Eighth Amendment

is violated by the conditions of an inmate’s confinement when there is an

“unnecessary and wanton infliction of pain” by prison officials, “whether that

conduct occurs in connection with establishing conditions of confinement [or]

                                           3
      Case 1:20-cv-00638-JPW-PT Document 12 Filed 10/06/20 Page 4 of 7




supplying medical needs.” Whitley v. Albers, 475 U.S. 312, 319 (1986). The

conditions of confinement may violate the Eighth Amendment if they, “alone or in

combination, … deprive inmates of the minimal civilized measures of life’s

necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). These necessities

include “adequate food, clothing, shelter, and medical care.” Farmer v. Brennan,

511 U.S. 825, 832 (1994). The Constitution “does not mandate comfortable

prisons.” Wilson v. Seiter, 501 U.S. 294, 298 (1991) (internal quotation marks and

citation omitted). “[R]outine discomfort is part of the penalty that criminal

offenders pay for their offenses against society.” Hudson v. McMillian, 503 U.S.

1, 9 (1992) (internal quotation marks and citation omitted). Thus, “extreme

deprivations are required to make out a conditions-of-confinement claim.” Id.

      The United States Court of Appeals for the Third Circuit has interpreted the

“deprivation of basic human needs” standard as requiring proof of two elements:

(1) “a sufficiently serious objective deprivation,” and (2) “that a prison official

subjectively acted with a sufficiently culpable state of mind, i.e., deliberate

indifference.” Tillman v. Lebanon Cnty Corr. Facility, 221 F.3d 410, 418 (3d Cir.

2000). To satisfy the first element, the prisoner must show a substantial risk of

serious harm. Farmer, 511 U.S. at 834 (citing Helling v. McKinney, 509 U.S. 25,

35 (1993)). To satisfy the second element, proof of deliberate indifference requires

that a prison official acted with actual awareness of excessive risk to the plaintiff’s


                                           4
      Case 1:20-cv-00638-JPW-PT Document 12 Filed 10/06/20 Page 5 of 7




safety. Beers-Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir. 2001). Deliberate

indifference requires more than mere negligence. Farmer, 511 U.S. at 835.

      In reviewing this type of claim, the courts have stressed the importance of

the duration of the complainant’s exposure to the alleged unconstitutional

condition. The court must review the “totality of the circumstances” in order to

make an Eighth Amendment determination, not just the allegedly egregious

conditions themselves. Rhodes, 452 U.S. at 362–33.

      Here, Shannon cites an isolated incident where nursing staff failed to change

her urine-soaked diaper for five hours. (Doc. 1.) While certainly uncomfortable

and humiliating, the court does not find that the single experience of remaining in a

urine-soaked diaper for five hours deprived her of “the minimal civilized measure

of life’s necessities” or placed her at risk of serious injury. Farmer, 511 U.S. at

834; see also Cunningham v. Eyman, 17 F. App’x 449, 454 (7th Cir. 2011)

(shackled inmate’s claim that he was forced to remain in soiled clothing for four to

five hours not sufficiently serious to implicate Eighth Amendment). At most,

Shannon’s allegation sounds in negligence, which is not actionable under Section

1983. See Davidson v. Cannon, 474 U.S. 344, 348 (1986) (a lack of due care by

prison officials does not state a claim under either the substantive or the procedural

aspects of the Due Process Clause). Additionally, due to Shannon’s failure to

specifically identify any individual staff member by name as a defendant, the court


                                          5
      Case 1:20-cv-00638-JPW-PT Document 12 Filed 10/06/20 Page 6 of 7




cannot proceed on her complaint as pled. See Rode v. Dellarciprete, 845 F.2d

1195, 1207 (3d Cir. 1988) (plaintiff must sufficiently allege that the defendant was

personally involved in the act or acts that plaintiff claims violated her rights.)

      For these reasons, the court concludes Shannon has failed to plausibly allege

a violation of her Eighth Amendment right against a properly named individual.

Thus, her complaint is subject to dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                  LEAVE TO AMEND

      As stated, Shannon’s entire complaint is subject to dismissal pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). The court will grant Shannon twenty-one days (21) to

file an amended complaint as to her claims related to conditions of confinement at

LCP after she broke her leg on January 9, 2020. If Shannon decides to file an

amended complaint in this action, she must clearly label it “Amended Complaint”

on the face of the document. It must bear the docket number assigned to this case

and must be retyped (double spaced) or legibly rewritten (double spaced) in its

entirety, on the court-approved form. In addition, any amended complaint filed by

Shannon supersedes (replaces) the original complaint already filed. It must be

“retyped or reprinted so that it will be complete in itself including exhibits.” M.D.

Pa. LR 15.1; see also W. Run Student Hous. Assocs. v. Huntingdon Nat’l Bank, 712

F.3d 165, 171 (3d Cir. 2013).



                                           6
      Case 1:20-cv-00638-JPW-PT Document 12 Filed 10/06/20 Page 7 of 7




      The court cautions Shannon that the amended complaint must be concise and

direct. See Fed. R. Civ. P. 8(d). Each allegation must be set forth in individually

numbered paragraphs in short, concise, and simple statements. Id.; Fed. R. Civ. P.

10(b). The factual allegations of the amended complaint may not be conclusory.

Instead, the facts alleged should be specific enough as to time and place of the

violations and must identify the specific person or persons responsible for the

deprivation of her constitutional rights and what each defendant did to harm her.

Iqbal, 556 U.S. at 676.

      If Shannon fails to file an amended complaint on the court’s form within

twenty-one days, the court will dismiss her action pursuant to 28 U.S.C. §

1915(e)(2)(B).

      An appropriate order follows.

                                              s/Jennifer P. Wilson
                                              JENNIFER P. WILSON
                                              United States District Court Judge
                                              Middle District of Pennsylvania

Dated: October 6, 2020




                                          7
